18-2350
     Chi v. Barr
                                                                            BIA
                                                                   A 087 563 620

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            GERARD E. LYNCH,
 9            STEVEN J. MENASHI,
10                 Circuit Judges. 1
11   _____________________________________
12
13   YUSHUANG CHI,
14            Petitioner,
15
16                 v.                                      18-2350
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Louis H. Klein, Esq., The Kasen
24                                 Law Firm, PLLC, Flushing, NY.
25

     1 - Circuit Judge Peter W. Hall, originally a member of the panel, is
     currently unavailable. Circuit Judge Jon O. Newman has replaced Judge
     Hall on the panel for this matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:            Joseph H. Hunt, Assistant Attorney
 2                              General; Derek C. Julius,
 3                              Assistant Director; Zoe J. Heller,
 4                              Senior Litigation Counsel, Office
 5                              of Immigration Litigation, United
 6                              States Department of Justice,
 7                              Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Yushuang Chi, a native and citizen of China,

13   seeks review of a July 11, 2018, decision of the BIA denying

14   Chi’s untimely motion to reopen proceedings and to reissue

15   its January 2017 decision ordering her removal to China.     In

16   re Yushuang Chi, No. A    087 563 620   (B.I.A. Jul. 11, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We review the agency’s denial of a motion to reopen or

20   reissue for abuse of discretion.        See Jian Hui Shao v.

21   Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008) (motion to

22   reopen); Ping Chen v. U.S. Att’y Gen., 502 F.3d 73, 75 (2d

23   Cir. 2007) (motion to reissue).   “An abuse of discretion may

24   be found in those circumstances where the [BIA’s] decision

25   provides no rational explanation, inexplicably departs from
                                  2
 1   established policies, is devoid of any reasoning, or contains

 2   only summary or conclusory statements; that is to say, where

 3   the [BIA] has acted in an arbitrary or capricious manner.”

 4   Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d

 5   Cir. 2001) (internal citations omitted).

 6          As an initial matter, because Chi has not meaningfully

 7   challenged the BIA’s determination that it did not have

 8   authority to administratively close her case, she has waived

 9   review of that finding.         See Yueqing Zhang v. Gonzales, 426

10 F.3d 540, 545 n.7 (2d Cir. 2005) (“Issues not sufficiently

11   argued in the briefs are considered waived and normally will

12   not    be    addressed   on   appeal.”    (internal   quotation   marks

13   omitted)).       As discussed below, we otherwise find no abuse

14   of discretion in the BIA’s decision.

15     I.        Motion to Reopen and Reissue

16          A motion to reopen must “be filed within 90 days of the

17   date of entry of a final administrative order of removal.”

18   8 U.S.C. § 1229a(c)(7)(C)(i).            It is undisputed that Chi’s

19   motion was untimely: she filed it in February 2018, more than

20   a year after the BIA affirmed the IJ’s removal order in

21   January 2017.        While there are limited exceptions to this


                                         3
 1   deadline, including when reopening is sought to apply for

 2   asylum based on a change in the country of removal or where

 3   counsel    was   ineffective, Chi does            not   assert    that   these

 4   exceptions      apply.     See   8     U.S.C.     § 1229a(c)(7)(C)(ii); 8

 5   C.F.R.     § 1003.2(c)(3) (listing               exceptions); Rashid        v.

 6   Mukasey,   533 F.3d 127,    130       (2d   Cir.   2008)    (ineffective

 7   assistance); Matter of Yauri, 25 I. & N. Dec. 103, 105 (BIA

 8   2009) (emphasizing “that untimely motions to reopen to pursue

 9   an application for adjustment of status . . . do not fall

10   within any of the statutory or regulatory exceptions to the

11   time limits for motions to reopen before the Board”).

12       Chi instead argues that the BIA should have reopened

13   based on a pending visa petition filed by her lawful permanent

14   resident husband.        She relies on In re Velarde-Pacheco, 23

15   I. & N. Dec. 253, 256 (BIA 2002), in which the BIA held that

16   it may grant a “properly filed” motion to reopen for the

17   purpose of applying for adjustment of status where a visa

18   petition   is    pending   and   the       motion      meets   five   specific

19   requirements.       However,     Chi       did   not    satisfy    the   first

20   requirement that the motion be timely filed.                   In re Velarde-

21   Pacheco, 23 I. & N. Dec. at 256.


                                            4
 1       Chi also argues that she merits equitable tolling or

 2   reissuance   of   the   BIA’s   decision   because   (1)   she   was

 3   financially unable to file a petition for review of the BIA’s

 4   January 2017 decision, and (2) denying reopening would punish

 5   her for U.S. Citizenship and Immigration Services taking too

 6   long to adjudicate her visa petition and would violate due

 7   process.

 8       Although “the ninety-day deadline for filing a motion to

9    reopen is subject to equitable tolling under appropriate

10   circumstances,” Xue Yong Zhang v. Holder, 617 F.3d 650, 658

11   (2d Cir. 2010), the BIA did not abuse its discretion in

12   concluding that Chi did not merit equitable tolling or in

13   declining to reissue its decision.

14       First, Chi is essentially arguing that because she could

15   not afford to petition for review earlier, the BIA should

16   excuse her late filed motion to reopen based on a new form of

17   relief.    It is unclear how failing to seek review of the

18   BIA’s 2017 decision affirming the denial of asylum relates to

19   her motion to reopen solely to seek adjustment of status based

20   on her marriage—which occurred after the IJ’s removal order.

21   Moreover, Chi was not barred from petitioning for review


                                      5
 1   because this Court may waive filing fees for litigants who

 2   are unable to pay, and Chi could have proceeded pro se or

 3   moved for appointment of pro bono counsel.        See 28 U.S.C.

 4   § 1915(a)(1), (e)(1).

 5       Second, Chi does not state a due process claim because,

 6   as noted above, she could have filed a pro se petition for

 7   review and requested in forma pauperis status, and Chi does

 8   not have a constitutionally protected liberty or property

 9   interest in a grant of adjustment of status because it is a

10   discretionary form of relief.       See Yuen Jin v. Mukasey, 538

11 F.3d 143, 156–57 (2d Cir. 2008).       Moreover, Chi could have

12   pursued this relief earlier.        She married her husband in

13   February 2016, before the BIA ruled on her appeal, but her

14   husband did not file the visa petition until almost a year

15   after the BIA’s January 2017 decision.

16       Accordingly, because Chi’s motion did not fall within

17   any exception to the 90-day filing deadline and she did not

18   establish that she was entitled to equitable tolling, the BIA

19   did not abuse its discretion in denying her motion to reopen

20   or reissue.

21     II. Nunc Pro Tunc Relief


                                     6
 1         Chi also did not establish that she warranted relief nunc

 2   pro tunc.       “When a matter is adjudicated nunc pro tunc, it

 3   is as if it were done as of the time that it should have been

 4   done.”     Edwards v. INS, 393 F.3d 299, 308 (2d Cir. 2004).

 5   “It is . . . beyond question that an award of nunc pro

 6   tunc may, in an appropriate circumstance, be granted as a

 7   means of rectifying error in immigration proceedings.”                          Xue

 8   Yong Zhang, 617 F.3d at 665 (quoting Edwards, 393 F.3d at

 9   309).

10         Chi raises no legal arguments as to why she deserves nunc

11   pro   tunc     relief;    instead    she     generally      claims   that       her

12   situation is “sympathetic” and deserving of this equitable

13   relief.       Nunc pro tunc relief is not warranted here because

14   there    is    no   agency    error:   Chi     was    not   deprived       of    an

15   opportunity to seek a form of relief, here adjustment of

16   status.       See Edwards, 393 F.3d at 310.           Her visa petition is

17   pending, and her allegation of agency delay is unsupported

18   given that she and her husband waited almost two years after

19   their marriage and almost a year after the BIA’s initial

20   decision      affirming      her   removal    order    to    file    the    visa

21   petition.


                                            7
 1

 2        III. Sua Sponte Reopening

 3          Absent a timely motion to reopen as set forth in 8 U.S.C.

 4   § 1229a(c)(7), the BIA has the authority to reopen sua sponte

 5   as    a   matter   of     discretion.       See      8 C.F.R.   § 1003.2(a).

 6   However,      we   lack     jurisdiction        to     review the     agency’s

 7   “entirely discretionary” decision declining to exercise that

 8   authority.     Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).

 9   Although there is an exception to this jurisdictional bar if

10   the    BIA   “misperceived      the    legal    background      and   thought,

11   incorrectly,       that    a   reopening       would    necessarily     fail,”

12   Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009), there

13   was no such misperception here as the BIA simply stated that

14   sua sponte reopening was not warranted and did not opine on

15   Chi’s eligibility for relief.

16          For the foregoing reasons, the petition for review is

17   DENIED.      All pending motions and applications are DENIED and

18   stays VACATED.

19                                         FOR THE COURT:
20                                         Catherine O’Hagan Wolfe,
21                                         Clerk of Court




                                             8